Complaint was brought on an open account, and the case was submitted to the presiding judge, without a jury, by agreement. The facts were agreed on, except certain provisions of the ordinances of the city of Brunswick, which were introduced in evidence. The judge rendered judgment for the plaintiff for a specified amount. Defendant excepted, and assigned error in the following words: “ Defendant in said case excepted, and now excepts, to said judgment, and assigns the same as error:”Held, that this was too general an assignment. It should have stated wherein the error cf such judgment consisted, and shown whether it attacked the amount of the finding, or the judgment as finding on facts or on law. Hall et al. vs. Huff et al., infra.Writ of error dismissed.